377 F.2d 556
John Ernest LUCAS, Appellant,v.Dr. George J. BETO, Director, Texas Department of Corrections, Appellee.
No. 24349.
United States Court of Appeals Fifth Circuit.
June 9, 1967.

Appeal from the United States District Court for the Southern District of Texas; Allen B. Hannay, Judge.
Will Gray, Houston, Tex., for appellant.
Lonny F. Zwiener, Gilbert J. Pena, Asst. Attys. Gen., Austin, Tex., Robert E. Owen, Asst. Atty. Gen., Austin, Tex., Crawford C. Martin, Atty. Gen. of Texas, George M. Cowden, First Asst. Atty. Gen., A. J. Carubbi, Jr., Staff Legal Asst. Atty. Gen., R. L. (Bob) Lattimore, Asst. Atty. Gen., Howard M. Fender, Asst. Atty. Gen., for appellee.
Before TUTTLE, Chief Judge, and THORNBERRY and GODBOLD, Circuit Judges.
PER CURIAM:


1
A careful consideration of the record of the trial and of the habeas corpus hearing in the district court convinces us that the denial of the writ below was correct.


2
The judgment is affirmed.